Case 2:21-bk-12663-ER     Doc 31 Filed 05/03/21 Entered 05/03/21 08:55:22          Desc
                           Main Document    Page 1 of 3


  1   RICHARD T. BAUM
      State Bar No. 80889
  2   11500 West Olympic Boulevard
      Suite 400
  3   Los Angeles, California 90064-1525
      Tel: (310) 277-2040
  4   Fax: (310) 286-9525
  5
      [Proposed] Attorney for Debtor and
  6   Debtor-in-Possession HOPLITE, INC.
  7
  8                          UNITED STATES BANKRUPTCY COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10                                  LOS ANGELES DIVISION
 11
 12   In re                             )             No. 2:21-bk-12663 ER
                                        )
 13                                     )             Chapter 11
      HOPLITE, INC.,                    )
 14                                     )
                      Debtor.           )             NOTICE OF WITHDRAWAL OF
 15                                     )             PROFESSIONAL FEE STATEMENT
                                        )             NO. 1 AS PREMATURE
 16                                     )
                                        )             ]No hearing unless requested under
 17                                     )             LBR 9013-1(o)(4)]
      _________________________________ )
 18
 19           PLEASE TAKE NOTICE that Richard T. Baum, proposed attorney for
 20   Debtor-in-Possession HOPLITE, INC., withdraws Professional Fee Statement No. 1
 21   served April 26, 2021 as being premature since employment has not yet been approved
 22   by the court. The withdrawal is without prejudice to the filing of a new Professional Fee
 23   Statement No. 1 once employment is approved.
 24   DATED: April 30, 2021
 25
                                               /s/ Richard T. Baum
 26                                            _______________________________
                                               RICHARD T. BAUM, [Proposed] Attorney for
 27                                            Debtor-in-Possession HOPLITE, INC.
 28
                          WITHDRAWAL OF PROFESSIONAL FEE STATEMENT NO. 1
Case 2:21-bk-12663-ER              Doc 31 Filed 05/03/21 Entered 05/03/21 08:55:22                                  Desc
                                    Main Document    Page 2 of 3


  1                                PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
      11500 West Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525.
  3
      A true and correct copy of the foregoing document described as NOTICE OF WITHDRAWAL OF PROFESSIONAL
  4   FEE STATEMENT NO. 1 AS PREMATURE will be served or was served (a) on the judge in chambers in the form
      and manner required by LBR 5005-2(d); and (b) in the manner indicated below:
  5
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
  6   controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
      via NEF and hyperlink to the document. On April 30, 2021, I checked the CM/ECF docket for this bankruptcy case or
  7   adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
      transmission at the email address(es) indicated below:
  8
      Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
  9   Tanya Behnam tbehnam@polsinelli.com,
      tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
 10   Luke N Eaton eatonl@pepperlaw.com
      Eve H Karasik ehk@lnbyb.com
 11   Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
      Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com
 12   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
 13       Q Service information continued on attached page

 14   II. SERVED BY U.S. MAIL):
      On April 30, 2021 , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
 15   case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
      first class, postage prepaid, addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 16   will be completed no later than 24 hours after the document is filed.
                      } Service information continued on attached page
 17   III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
      (indicate method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 30, 2021
 18   I served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
      service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 19   personal delivery on the judge will be completed no later than 24 hours after the document is filed.

 20   Michael Miller, OZE Lending mmiller@02ecapital.com
      Ted Berkowitz tberkowitz@moritthock.com
 21   Richard Peterson richard@rapcre.com
      Daniel Bugbee Dbugbee@lawdbs.com
 22   G Service information continued on attached page

 23   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
      correct.
 24
       April 30, 2021               RICHARD T. BAUM                          /s/ Richard T. Baum
 25    Date                           Typ e Name                             Signature

 26   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
      California.
 27   December 2012                                                                                                        F 9013-3.1

 28
                                   WITHDRAWAL OF PROFESSIONAL FEE STATEMENT NO. 1
                                                                  -2-
Case 2:21-bk-12663-ER   Doc 31 Filed 05/03/21 Entered 05/03/21 08:55:22   Desc
                         Main Document    Page 3 of 3


  1                                   In re HOPLITE INC.
  2                                   2:21-bk-12663 ER
  3                                       Mailing List
  4
  5   TROUTMAN PEPPER HAMILTON SANDERS LLP
      Attn: Harris B. Winsberg
  6   Attn: Alexandra S. Peurach
      Attn: Nathan T. DeLoatch
  7   600 Peachtree Street NE
      Suite 3000
  8   Atlanta, GA 30308
  9   TROUTMAN PEPPER HAMILTON SANDERS LLP
      Attn: Luke N. Eaton
 10   Two California Plaza
      350 S. Grand Avenue
 11   Suite 3400
      Los Angeles, CA 90071
 12
 13   Aditi N. Paranjpye
      Cairncross & Hempelmann, P.S.
 14   524 Second Avenue, Suite 500
      Seattle, WA 98104-2323
 15
 16   Ari Newman
      GREENBERG TRAURIG, P.A.
 17   333 S.E. 2nd Avenue Ste 4400
      Miami, FL 33131
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                        WITHDRAWAL OF PROFESSIONAL FEE STATEMENT NO. 1
                                             -3-
